     Case: 1:19-cv-06160 Document #: 9 Filed: 10/07/19 Page 1 of 11 PageID #:41


                                                                                                   FIL/7E/2D
         [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]


                                                                                                           019
                                                                                                                                   BG
                                                                                                          10
                                                                              . BRUT COURT                                    ON
                              UNITED STATES DISTRICT COURT       THOMA.SDG  IS TRICT
                                                              CLER K , U .S
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION                                              ffiffiGffi[VED
                                                                    )
                                                                    )
                                                                                                       SEP     ll ;111$fu
                                                                    )


                 Plaintiff(s),
                                                                    i
                                                                    )
                                                                                             ".#t'K83frBIBB,^,
                                                                    i       a.=. No': 19cv6160
                                                                    i'      ilJ#: Martha.M- l?T'l,irr
                                                                             'uo?'Ii;Ei;;;'  M David weisman
                                                                                                      \A/

 C,+q         Ol Chrcaqor I                                          )
                                                                             ruae

                                                          (,/5:)
                          Ct   SEaB                                  )
                                                                     )
                 Defendant(s).                        \              )
(.ar,n Dnr***t (tqos?/ ...
5+ D**f,'d )ttanstr' ('5o5/
 \)         coMpLAINT FoR vIoLATIoN oF CONSTITU

Thisform complaint is designed to help you, as c pro se plaintiff, state your case in a clear
,flanner. Please read the directions and the numbered paragraphs carefully. Some paragraphs
may not apply to you. You may cross out paragraphs that do not apply to you, All references
to uplaintiff' and "defendant" are stated in the singular but will apply to more than one
plainfiff or defendant ilthat is the nature of the case.
                                                                                                                                    -o
1.      This is a claim for violation of plaintiffs civil rights as protected by the Constitution and

        laws of the United States under 42 U.S.C. $$ 1983, 1985, and 1986.

2.      The court has jurisdiction under 28 U.S.C. $$ 1343 and 1367.

3.      Plaintiff   s   full name is


Ifthere are additional plaintffi, till in the above information as to the lirst-named                             plaintiff
and complete the information for each additional plaintiff on an extra sheet.




          [lfyou need additional space forANY section, please attach an additional sheet and reference that section.]
I        Case: 1:19-cv-06160 Document #: 9 Filed: 10/07/19 Page 2 of 11 PageID #:41

             ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l




    4.      Defendant,             a*+ q.d^e-
                                                                        ge number   if known)

            EI an officer or    official employed by
                                                                                       or agency of government)



            D an individual not employed by               a governmental entity.


    Ifthere are additional defendants, fill in the above information as to the tirst-numed
    defendant and complete the information for each additional defendant on an extra sheet,

    5.      The municipality, township or county under whose authority defendant officer or official

            acted is                                                                               .   As to plaintiff s federal

            constitutional claims, the municipality, township or county is a defendant only                             if
            custom or policy allegations are made atparagraph 7 below.

    6.      On or about                                     , at   approximately         I   O'.3U                 du.^, tr p.m.
            plaintiff was present in the municipality (or unincorporated area) of


                                                                                                "r CmL oXYl*\
                                                                         , in the County              (

            State of   Illinois,   at
                                              (identify location as precisely as possible)


            when defendant violated plaintiff s civil rights as follows (Place X in each box that
            applies):

            tr         arrested or seized     plaintiff without probable cause to believe that plaintiff had
                       committed, was committing or was about to commit a crime;
            !          searched plaintiff or his property without a warrant and without reasonable cause;
            tr         used excessive force upon plaintiff;
            n          failed to intervene to protect plaintiff from violation of plaintiff s civil rights by
                       one or more other defendants;
            tr         failed to provide plaintiff with needed medical care;
                                   together to violate one or more of plaintiff s civil rights;
           y;tr;ired



                                                                    2


              ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l
     Case: 1:19-cv-06160 Document #: 9 Filed: 10/07/19 Page 3 of 11 PageID #:41

         [lf you need additional space for ANY section, please attach an additional sheet and r€ference that section.]




7.      Defendant officer or official acted pursuant to a custom or policy ofdefendant

        municipality, county or township, which custom or policy is the following: (Leave blank

        if no custom     or policy is alleged)z




8.      Plaintiff was charged with one or more crimes, specifically:




9.      (Place an X in the box that applies. If none applies, you may describe the criminal
        proceedings under "Other') The criminal proceedings

        tr    are still pending.

        tr    were terminated in favor of plaintiff in a manner indicating plaintiffwas innocent.r

        tr    Plaintiff was found guilty of one or more charges because defendant deprived me of a

        fair trial as follows




        fi orn"r, oJ*a r ne L
        lExamples
                    of termination in favor of the plaintiff in a manner indicating plaintiff was innocent
may include   ajudgment of not guilty, reversal of a conviction on direct appeal, expungement of the
conviction, a voluntary dismissal (SOL) by the prosecutor, ot a nolle prosequi otder.

                                                               3


          [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
 Case: 1:19-cv-06160 Document #: 9 Filed: 10/07/19 Page 4 of 11 PageID #:41

       [lf you need additional space for ANY section, please attach an additional sheet and reference that section']




      10.     Plaintiff further alleges as follows: (Describe what happened that you believe
       supports your claims. To the extent possible, be specilic as to your own actions and
      the actions of each defendant,'1

       rkfar         ne     d




11.   Defendant acted knowingly, intentionally,                  willfully   and maliciously.


12.   As a result of defendant's conduct, plaintiff was injured as follows:




13.   Plaintiff asks that the case be tried by a jury.              F<                  tr No



                                                             4


        [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
      Case: 1:19-cv-06160 Document #: 9 Filed: 10/07/19 Page 5 of 11 PageID #:41

           [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]




14.      Plaintiff also claims violation of rights that may be protected by the laws of Illinois, such

         as false arrest, assault, battery, false imprisonment, malicious prosecution, conspiracy,

         and/or any other claim that may be supported by the allegations of this complaint.




         WHEREFORE, plaintiff asks for the following relief:

         A.        Damages to compensate for all bodily harm, emotional harm, pain and suffering,

                   loss of income,loss of enjoyment of life, property damage and any other injuries

                   inflicted by defendant;

         B.                      X in box tf you are seeking punitive damages,) Punitive damages
                  {nore
                   against the individual defendant; and

         C.        Such injunctive, declaratory, or other relief as may be appropriate, including

attorney's fees and reasonable expenses/as authorized by 42 U.S.C. $ 1988.

         Plaintiffs signature:

         Plaintiff s name (print clearly or type):

         Plaintiff s mailing aaarerr'          ffiQZ S                   Cat'Fovvr           .   a-
                                                                                                                           'b
         cW     CV,       c^y                                           starc   1l-.                  zw          bObSZ
         Plaintiff s telephone number:             AAq\ 3qZ                - OaU3
         Plaintiff s email address (if you prefer to be contacted by email):



15.      Plaintiff has previously filed a case in this district. tr Yes
                                                                                          1*"
         If yes, please    list the cases below.



Any additional plaintiffs must sign the complaint and provide the same information as thefirst
plaintilll An additional signoture poge may be udded.

                                                                 5


           [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
        Case: 1:19-cv-06160 Document #: 9 Filed: 10/07/19 Page 6 of 11 PageID #:41




                                         IN TTIE UNITED STATES DISTRICT COURT
                                       FOR THE NORTHERN DIVISION OF ILLINOIS

                                                                              )

                                                                              )

                                                                              )

       ALEXNADER J WASHINGTON.RILEY                                           )

                      PLAINTIFF(S)                                            )

                            VS                                                )

CITY OF CHICAC,O, CITY OF CHICAGO POLICE                                      )

OFFICERS; KEVIN DRUMGOOLE (STAR# 19047)                                       )

DURAND LEE (STAR #18858) & SGT DWAYNE JOHNSON                                 )
(srAR NO. 1505)                                                               )
                       DEFENDANT(S)




                                                                 COMPLAINT


 Plaintifl'Alexandc'r .I \Vashington-Riley brings the ltrllowing cornplaint against delbndtntsI'HF, CITY OIr          CIIICA(il. & CllICACiO

POl.lCliOF'FICIIRS:O{Ecerl)uraudl.eestar#18858,C)IlicelKevinDrungoole                      Star#19047&SergeantDwayneJohnsonStar.ll505,

l.) This action is brought pursuutto 42 U.S.C. Section 1983 to redress the deprivation under color of law of Plaintiffs righls            as secured


by the United States Constitution

2.) This Court hasjurisdiction    ofthe action punuantto 28 U.S.C.      SS   l33l   and 1367.




                                                                     PARTIES

   3.) Plaintifl' lirll naure is Alesander .I Washingtou-Riley who is a residenl iu the state ol'lllinois. .\t tho tiure o1'the arresl. Plaintil'f was

operaling a media,'marketing cornpany based in Clhicago lllirrois ofClook County. Plaintifl'started the cotupauv in          ,\pril of20 1 l.

   4.) .\t all times relelant   to this Cornplaint a Chicago Police Oflicer f)ruancl Lee (Stru No. I 8858) acting ttnder colol' of law and rvitlrin

the scopc'of his cmployment. Deli'rrdant I.,ee is sued irr his irrdividual capacilv.

      5.) At all tirnes relevanl to this C-omplainl a Chicago Police Ofl'icer Kevin Drumgoole (Slar No.9047) arting under color ol'law antl

within the scope of his emplol'ment. Defendant l)nmrgoole is sued in his individual capacity.

     6.) At all tinles relevant to this Complaint a Clhicago Police Sergeant Dwayne Jolmson (Star No.1505) acting under color oflaw and

rvithin the scope of his employnrent. Defleudant Johnson is sued in his individual capacity.
           Case: 1:19-cv-06160 Document #: 9 Filed: 10/07/19 Page 7 of 11 PageID #:41



        7.) Dcfendaut thc CIITY Of'CHIC:AGO is a political sutrdivision of the Slatc                   ollllinois.    .-\t the tirrre   olthe ev"'trts giving rise to this

Cornplaiut, the        Citl of'Chicago rvas the ernployer of l)el'endants l.re. I)rumgoole &            Johnson who atled ptrsuant 10 lhe              Citl's policies

iurd pra.lices. .\s the ernplol'er o1'the Deflendant Otlicers. the City of Chicago is liahle 1br their lorts under the doctriue ol'respondcat

superior.




                                                                                FACTS

        8.) An ..\rosl warrant lbr Plaintit] rvas liled for delivery of controlled subslance Ma-r'o12011.'.fhe occurrence happened on I'Iay


6th. 201    I rvhich    consisted   ofan untlercover ofl'icer buying rulcotics al 590;1 S Laflin, Chicago in               C'.ook Count-v thrrirrg a long-    lernt

irrvestigalion. De1'end.mt l.ee detairred the seller. desclibed as a rnale blacl; wearing a baseball cap. brorrt jacki't and tlark blue .leans. 'I he

iudividual gave Deferxlant          Lc.c. a   Mississippi State ldentification card that identitied hiln     as -{lerarrder C           Riley DOR 2/7i85. Plaintiff

n!,\'er o\vned a state     If) from \lississippi. l,laintiif DOB      is 6i I I i 1990. 1he l)el'erdaut   Ollcers     sencl the     iulbrmation to Sgt. .lohnsm wlro

irssembled a photo arrav with the Plamtiffpicture in the lineup and the sellel Alexandc'r C Riley rvas rrot irt the liner4r an'ay at all.

Deti:uttant Ollcers I)rurngoole & I.,ee picked Plaintiffout the photo array which Sgt. .lohnson processed to gct a lvan'ant.

       9.) Plainliff rvas arrested 2 yoars later on .\ugust 24. 20 1 3 in       t tra[}ic accidrrll.

   lC).)   Plaintitlr.r'aslried rurd lbund guilry'ouNovemhor 19.201.1. Plaintiffu'as senlencedlo probntiou on l\{atch l6^ 201-5.'lhe

prohation u,as sa1islbslorilv terrrrintled Scptember 14. 2017.

   1   l.) Plaintiff   was found guilty based on Delbndarrts ()lficers poirrting Plainti{I'out in the courtroont and                     giling frrlI description oi'



rvearing the    dal,ofthe alleged crirne even aller more than 3 vears. T)ef'endant             l,,ee contlrmecl that he approheudod              thc'.orrect person who




\tississippi identification from the seller and recorded            1he   inlonnation lrorn the Identification card          1o a   coila.l   L-iud to send {o Defendant


Johuson. Del'endant Johnson testir:lod et verified the infirlrnation based on rvhal otlicer l)nrmgoole                       & Officer l,ee prolided to the court

was &ccurale. Defendanl Johnson also poirrted oul Plafurtiffin the conrt as well to confirnt                  tllrl    hr' was the person who t'ellow dofendants

confirrnr'd lhat the s<'ller to Dofendanl l)rumgoolo.'Ihe Judge quoted had rro choice btrt to side with the oflicer's lestitnorry.

        12.) Plaintilf counsel url1, presenled the evid!,nce in corul         & plainliffonl-v- 1'ollorved thi; direction of his couusel at the tirnc rvhich

also directetl    plaintitl'to go the option ol'bench tu'ial inslead of a jury ol lris orvn peers.

        13.)'l'he trial & proccss leading        uplo   {he trial ]ium tlre munent of lhe an'est alleotedtho          plaintillmt:ntal state rvhich iu retttrtr lrad

his courtappearance nottlreappearance the clienl would nornrollypreseul                     himsclf Tltejudge overlhetrial made soveral colnnlettls



time olu,liat lirne esaclll,he arrivetl horrre alter letving CCIDOCI due to his ntental st(tlo & dnrg ttse.

  14.) On Septernbcr of         20ltl Plaintifl'suhmitted     au applioation lrrr the Ccnk Countv State's .\ttornev Conviction                   Irrtogitl'unit to   get


conviction vacated due to having alibi. Plaintifi'rvas not irble to presEnt this evidence in coud at the lirne olthe trial dtre kr the social

nredit platlonn "-l-u,itter" not having the abilitv to locate specific twoels 10 specific dates to ccutlinn the plairttitl'location antl
        Case: 1:19-cv-06160 Document #: 9 Filed: 10/07/19 Page 8 of 11 PageID #:41



to CCIX)C      & Chicago Police l)epartmont   as rvell 1o get roports.   visitnliou tinres. etc. Plaintiffprecious counsel I'or this case llas




wasn'l the individual that sold hinr drugs wheu Assistant States .\ttornoy Pres"rrlc'd this inlbnnation to Ollicers alier the trial.

  I5.) Delbn&tnt Offrcers [-ee & l)nrmgoole Testilied in courl under oath that PlaintilT engaged u'ith ollic.rs in an uudorcov.'r                 bu1'


knorvingll' PlainrilT was never at thc soone of the crirne. liven When presented evidence of Alexander C Rile1. ldentitl imd Piclttre l]orn

the ID thc'1'look iiorn the scene in a posl-trial mol;on. l)elbndant Otlicers continues to r;onlinn it rvas the Plaintiff u'ho solcl theut

narcotics ufien the plaintiff was never at the scene iu au\./ wa)'. llasod on tire Defund.tnts lcstimony. lhe judge t'ound the plaintiff guilty

based on their lestirnr-rnv.

  16.).Lsa resull. On Januarv 22.2019 Plaintiffcorrviilion rvas vncatedduekr l']laintill'alibi beingaccurate ol'his locational the tinre in

questiorr lbr the urrdercover bu\'.




                                                     PLATNTIFF DAMAGES
        17.)   Plaintill*'as convicted ofa f'elon1 & placed ou probalion lbr.]0 rnonlhs. Plaintillalso h:rd to also do rrrultiple ttarcotics &




solitart, confiuernenl lbr 7 days fbr complaining to the ooncctional olficsrs about heating conditittus in the sloeping itrea.

    19.) .\s a resuh to plaintil)ihaving a felonl,c'rr nr1'trackgyound.    11   rras uot   urly dilfcult lbr plaintill'1o not onlr' fnd housing or o{Ilce

spacr' in thc' area due to narcolics i'elony rvhen going through trackground checks wheu applving fbr propert) lease or retttal.'Plnintitl was




lrackgyound specifioallv and tlris charge. This resultetl in Plairrlit]'beiug horneless and sleeping on C          fr\   trains nlultiple lirres sincc being

arested.

    20.) Plaintiff surrted a media conrpany called "'lhe Smoke booth" rvhich lvas a meclia platlbnn to provide music visual videos on




Plaintiifhas dono uork rvith brands such ..\didas. epic rocords, Google & rudous local ntusic vemtes,coilcert pl'ornoters                 irr tl,e cotrk


counly area.




nrini docurnontaries & conccrt lixrtage ticrrn arlist perli>rrrrance, or ovellts olgrand clpenings. lashion shows. parties & trtusic concells firr




lorrn olcash, clreck or direct deposit b1' accepting   liliv   percent afor shooting the lideo then ctxnpleted pay.'trtcnt ol lhe other         lilty   perctnt

oi'pavrnent once video is edited & colrrpleled. IJolween the tirne period ofIUav 2013 untit lvlav 2Cti6
            Case: 1:19-cv-06160 Document #: 9 Filed: 10/07/19 Page 9 of 11 PageID #:41



   22.) Illaintitl'also had revenuo conring in tionr cornmercial colltractual .iobs rvith corporalions to do lieolanco j,rbs                a^s   well rvith the



Illinois

    23.) Plaintitl'has a You fuhe user plaliirr'rn prolilc undcr tho crnail @Smoke Booth that u'as usecl to uploatl videos tho plainril'f




thrlr,one    dr-rlLus and eigfrt-r'lbur oon! in ad revenuc.




return ol'the nredia product plnintill'produced in the tirne trotween N{av 201 I 1tl the time ofhis an'est

    25.) At the time ofthe -A.rrest, thloughout the process ofthe ttial & posl trial PlaintilTbrand "the srnoke boolh" was reaching a bigger

auclience and gaining a lraclion lan lrase for the brand itself so were in the process olupgrading the brand to sell morchandising doing

tuore conleul and start bringing ttttsio conoerls 1o veltues in Clhicago trut even,thing wits put on a halt and loss the tracticm ol'tl're




rnedia content being prr(ed" u,hich could not lre done due to       pltintil]'trying   tcr   tigure   ou1 the outconre   oltrial.




to desperate 1imes.




lhe transar:tion of finances ftrr the relum ol'the rnedia prodnrl plaintilT procluced betrveen the lirne of his an est and                posttrial.

    28.) PlaintiU'did malragemeut lbr [,ooal Chioago .\rtist norv deceused l)enick Colsrnan also k-nou'n as Fretlon Santana u'ho hired

Plaintiffirr Septernber ol'2012     as a   photogapher but ltter rlas pronroted to     a personal assistaut'I):rv    lo l)ay managentetrr rvho had the

ta.sks    of assisting the afiist cr:mplete evortda)'tasks whothor it be sirnple home issues to travel anangements for              zr   sho'rv pertbnrlitltce,


rnake social media pos! and'or accompanl,ing him out ollto\r-n on the trip as rvell.

    29.) Onoe Plaintitl u'as rurested and was processed tlrrough trial plaintifl had to resign fiom job irr .Iul1' 20 I 5 due to lravel restrictions




[redia opportunili!'s presented lo "the stnokl) booth"

   30.) Once Plaintifl'u'as contpleled lris protratiorr arrd rehired to rvorii with Coleman ifablc to rravel lo Calitbtnia, Colontan passes

arva,r,   in Juuarv o1'201 8 so tho ernplo-unen1 opportunitl' rvits canceled.

   31.) hr 2013 the vear ollarrest. plairrtilThatl an income ofover 540.000.00 I'orty thousancl i.tS l)ollars corrring in. {.;p lo 30 flrousand in

reveuur' ou his 2013 tases     lionr lieelance i obs & You'l\rbe ad revenuo also over ten thousand in            ca.sh   llorv iiotn lieelance jobs. Lr      20 I tl


post-conviclitxr & arrest plaintill'lrrd an income of'up to 6.000 sis thous:rnd dollars c-oming irr.fiom 2 etrplovers.




Ietbflil in his state ol'llliuois & rvas also   a mernber o1'll",l..lNOIS NORMI., rvho rvent to          lobb! and speak to state reps and ssnators to



once it    *as regul.rted in the stale ol'lllinois. []u1 due to his arre( and couviction plainli{I        rvas not able to pursue his tlreitms to rvork in the


irrdusln'to lhis lblonv on his bacliground.
         Case: 1:19-cv-06160 Document #: 9 Filed: 10/07/19 Page 10 of 11 PageID #:41



 33.) .{,s a result of his wrongful incarcoralion, l'laiutilliopporturitios he had made for himsolf was talien awav                liotr him &     was lefl with

hardlv anv resouroes, frrnds or anylhing he acquired. livervthirrg worked ftir was gone afler the anest & trial. l'tre pltintifl'Tra.ieclory lbr:

success     & nuintaining the rnedia business afloat was ou the rise but was taken awal' due to being wrongfulll' convictr'd. The lieelance

worli opportunities that the plaintiffcan:re across will never happen again               and the wirrdow to takc' advantnge oll the opportunilies or gone.

'l'hr' plaintilT cannot work rvilh his Client tr{r. Colenran due to his passing.

 34.) As a result ofthc foregoing. PlaintilThas suft'ered severe ernotional distress, e.rracerbation ofe.sisting mr'ntal illness, e.rlrerne

anxiety. thouglrts ofsuicidr'. and ph1'sical sickness arrd injury. Plaintitllalso developed a serious nrarijuana antl prescriplion drug use.

Also plairrtiff is very sarca$ic and paranoid rvhen dealing with Clhie-ago Polir'r' Ollicers even in the smallest instances               if plaintifl'ueeded

to ask officers for directiots or anlthing. l'Ie even gets high anxiety in the presance               ofpolir'e officers.




                                                     COUNT I42 U.S.C. Section 1983
  35.) Each olthe foregoiug Paragaphs is incorporated as illrestated fully herein


 36.)Asrnorefullydescribedabovo.Ollicersl.,ee&I)rurnrollchoseplaintilToutofaphotoaf,ra)                               withoutthepictureoI'AlexanderCl

Riloy in the lineup    aft'r   seeing his Identilication a little over an hour ago alter itrteractiotr with Alc'xander C Rih'y.

 37.) 'l'he misconduct described in this Count was objectivcly urrreasonabl.: and was underlaken intontiorrall'r' rvith                willlirl   indilTereltce 10

Plaintiff   s Constitutional ri ghts.


 38.) .\s a result ofl)etbndants' nrisconduct. Plaintill'sulTered injuries irrcluding rnental anguish & emotional distress thrtxrglrout the

ontire process Iiom the nroment he rras an ested on Augusl 24, 2019 tile this present day.




                                                  COUNT II Illinois Malicious Prosecution

39.) liach ofthe lbregoing Paragraphs is incorporitted as         if   restated   lilly   hr'rein.

40.) Defc'ndant Officers caused criminal proceedings          & conviction        agairr,st   Plaintiffto be r-onrrnenced and otxrtiuued rvithout probable

cause tbr tlre erinre charged.

41.) Delbnd:ut Offrcers acted r,r.ith malice and with williirl and rvanlon disregard lbr the truth.

42.) Plaintiff convidion uas l'itcated of ilre clluge in o manuer indicalive of Plaintiff s innocence, w{rich tirlly and finally trrnrinated llle

case   in Plaintiffs l'avor.

43.) rls a result ofDefendants' misconducl. Plaintifl'suft'ered iujuries including emotioual distross & rnerrlal irnguislr.

44.) Illinois lau, provides that public entities, such as Defondant City, are directed 1o pa)' iury cornpelrsrdory damages ou a tort judgnlenl

against an employee who was acting within ilre scope of his or her *rnployment.

45.) At al[ relevant tinres, I)efendanl Ollicers wero agents ofDetlendarrt C]it)'. and ac'ting within the scopc ofthc'ir ernplolrnent as a

Chicngo Police Officers. Defendant City. therelbre. is liable as principal for all torts comrnitted by Delendant Offrcers
      Case: 1:19-cv-06160 Document #: 9 Filed: 10/07/19 Page 11 of 11 PageID #:41



WHBRf,f'ORtr,, Plaintiffrespec{fully requests that tiis Courr          enter   judgment in her favor ard against Defeudarfs, awarding compensaltr.v


damages for thr'   iujtries that he   has   suffere4 costs and rea.sonable attomeys'   t"ees, and   punitil'e damages against the Defendant Officcrs and all


such other relief as this Court finds just and equitable.      PLAINTIFF IlEMAltiDS TRIAL BY J[-IRY.




                                                                                                               Respeclfully Submitted




                                                                                                    ALEXANDER J WASIIINGTON.RILEY
                                                                                                                                                           {/ s/r
